In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

 NO. 09-05-152 CR 

NO. 09-05-153 CR

____________________


GREGORY ALAN GRAVES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 356th District Court
Hardin County, Texas

Trial Cause Nos. 16,536 and 16,538




MEMORANDUM OPINION (1)
 We have before the Court two appeals by Gregory Alan Graves from orders
revoking community supervision in Cause Nos. 16,536 and 16,538.  Revocation occurred
January 27, 2005.  The notices of appeal were postmarked February 16, 2005, but mailed
to the county clerk.  Notice of appeal was filed with the trial court on April 15, 2005,
more than thirty days from the date of the revocation orders.  We notified the parties that
the appeal did not appear to have been timely filed, but received no response.  The court
finds the notices of appeal were not timely filed.  Tex. R. App. P. 26.2.  No extension of
time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear that
appellant obtained out-of-time appeals.  The Court finds it is without jurisdiction to
entertain the appeals.  Accordingly, the appeals are dismissed for want of jurisdiction.
	APPEALS DISMISSED.
										PER CURIAM
Opinion Delivered June 15, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.